             Case 5:19-cv-00718-PRW Document 60 Filed 08/25/20 Page 1 of 1

                                        UNITED STATE DISTRICT COURT
                                       WESTERN DISTRICT OF OKLAHOMA
                                                      ADR REPORT
        File Electronically at ADR Documents – ADR Report by Mediator/Evaluator
Case Number and Name: 19-CV-718-PRW Covington v CSAA Fire and Cas Ins.
Name of Mediator/Evaluator: Michael D. Duncan
TYPE OF ADR (check one):                                         Mediation                        Early Neutral Evaluation
ADR Session Held or to be Held: 8/21/20
Additional Session Held (if any):
Results of Referral to ADR:
          Case settled before ADR
          Case settled at ADR session
    ✔ Case did not settle
          Case will not be heard – Reason:
          Case settled in part – Explain:
          Parties Request Administrative Closing Order for                                  days
          Other – Explain:
          Counsel were requested to notify court if case settled or settled in part and to file
          appropriate pleadings.
Did neutral serve pro bono?                                      Yes                   No
Status of litigation when ADR occurred:
          TRO                              Pre-Discovery                                          Partial Discovery
          Full Discovery                   Trial Preparation Commenced                            Other:
Length of ADR session: 2.5                 hours
Dated: 8/21/20
_s/ Michael D. Duncan
 _______________________________                                       or              _s/____________________________
   Mediator/Evaluator (Attorney Bar # 11601 )                                                      Mediator (Non-Attorney)
                                                                                           I certify that I have the signed original of this
                                                                                           document, which is available for inspection at any
                                                                                           time by the Court or a party to this action

(ATTENTION NEUTRAL: This form is to be FILED ELECTRONICALLY by the neutral immediately upon the conclusion of the
ADR. This form must be completed and filed even if the session did not occur or the neutral is serving privately for any case pending in
this Court. Additional forms may be retrieved from the Court’s website at www.okwd.uscourts.gov)


                                        ONLY THE NEUTRAL IS TO FILE THIS FORM
Any Notes or other information concerning this case that is not to be filed, please send separately to:

ADR ADMINISTRATOR c/o Court Clerk
U.S. Courthouse
Room 1210
200 N.W. 4th Street
Oklahoma City, OK 73102
